BLATCHFORD, District Judge.
I award to the Coast Wrecking Company, for the services of their steamer, the Relief, in towing the brig from off the place where she grounded and to New York, the sum of $240, being $15 per hour for the sixteen hours during which she was employed in the service, from five o’clock in the afternoon of one day, until nine o’clock in the morning of the next day. I cannot forbear, however, remarking upon the very reprehensible conduct of the superintendent of the libellants, in obtaining information that the brig was ashore, and studiously concealing it from all persons, so as to endeavor to make it impossible for any but the libellants to render her any assistance. His motive in doing so is shown in the fact that, on his way down to the brig, he told the captain of the hired tug, which was conveying him, that he was afraid that the captain of the brig had come to the city after the rival company, the Atlantic Submarine Wrecking Company, and that he wanted to reach the brig first. When he reached the brig, he found that it required two tugs, instead of one, to pull her off, and he was obliged then to go after the libellants’ tug, and thereby lost six hours of time. It is in evidence that other adequate tugs might have been procured in the city, to go to the relief of the brig, If it had been known that the brig was ashore. The libellants and their superintendent, and they alone, so far as appears, knew the fact, and they studiously-concealed it, with the view, as it would seem, not that the vessel should be promptly relieved, but that she should not be relieved unless they relieved her. And this they did, when they had no tug of their own in the city, and none, so far as appears, nearer than Fire Island, forty miles outside of Sandy Hook, and fifteen miles beyond where the brig was, and when they were obliged to hire a tug to carry their superintendent to the brig, and when their services were volunteered and not solicited, they having obtained their information by means of a telegraph of their own from the coast. In view of all these facts, I have had serious doubts whether I ought not to dismiss the libel; but, as the case is one of work and labor, it must be paid for at the proper rate. That rate is, I think, on the evidence, $15 per hour. There was. no risk or exposure, or hazard to life or property, beyond what occurs in an ordinary tow-age service. As the libellants claim no particular sum in their libel, and as the answer denies that any thing ought to be paid, I cannot withhold costs from the libellants.
Let decrees be entered in favor of the Coast Wrecking Company, for $240, with costs; and in favor of Clough and others, for $288, (being at the rate of $12 an hour for the twenty-four hours during which their tug was employed in rendering service to the brig,) with costs.